Citation Nr: 9910667	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  94-02 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Farrell M. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The case returns to the Board following a remand to the RO in 
January 1996.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran has the following service-connected 
disabilities: sciatic nerve injury rated as 20 percent 
disabling; shell fragment wound to the left buttock, Muscle 
Group XVII, with retained foreign body, rated as 20 percent 
disabling; peritoneum adhesions rated as 10 percent 
disabling; shell fragment wound to the abdomen, Muscle Group 
XIX, rated as 10 percent disabling; and shell fragment wound 
to the right lower extremity, Muscle Group XI, rated as 10 
percent disabling.  His combined service-connected disability 
rating is 60 percent.  

3.  The veteran has approximately an eighth-grade education 
with no additional education or training.  He was employed 
solely as a laborer.  He has not been employed since 
incurring a work-related injury in March 1985.  

4.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.   


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

The RO originally established service connection for 
residuals of multiple shell fragment wounds in a March 1969 
rating action.  

The veteran submitted his initial TDIU claim in July 1990.  
In February 1991, pursuant to a Board remand, the RO issued a 
rating decision in which the following disability ratings 
were listed: shell fragment wound to the left buttock, Muscle 
Group XVII, with retained foreign body, rated as 20 percent 
disabling; sciatic nerve injury (formerly rated as multiple 
shell fragment wound scar to the left leg and foot) rated as 
20 percent disabling; shell fragment wound to the abdomen, 
muscle group XIX, rated 10 percent disabling; shell fragment 
wound to the right lower extremity, Muscle Group XI, rated as 
10 percent disabling; and peritoneum adhesion (formerly 
diagnosed as abdominal scars) rated as 10 percent disabling.  
The veteran's combined service-connected disability rating 
was 60 percent.  The RO denied the veteran's claim for TDIU.  
The veteran was notified of this rating decision and did not 
appeal the assigned ratings or the denial of TDIU.  

In January 1992, the veteran submitted another TDIU claim.  
He indicated that he was prevented from working due to a 
lower back disability.  He last worked full-time in March 
1985.  He was receiving or expected to receive Social 
Security disability benefits.  The veteran reported a work 
history as a laborer.  He reported completing the eighth 
grade with no additional education or training.     

In an April 1992 rating decision, the RO denied entitlement 
to TDIU.  The veteran timely perfected an appeal of that 
decision.  With his notice of disagreement, the veteran 
submitted copies of service medical records dated in 1967 and 
1968.  

According to VA outpatient records, in November 1991, the 
veteran complained of severe headache followed by increased 
weakness in the left leg.  He stated that the leg had been 
weak since a gunshot wound.  He reported left arm numbness.  
He walked with a limp.  However, neurological examination was 
normal.  The diagnosis included chronic left sciatic 
neuropathy.  Notes dated in January 1992 indicated that the 
veteran continued to have worsening numbness in both legs.  
He also felt that he was losing leg strength.  The left leg 
"went out on him."  In February 1992, he visited the 
neurology clinic.  His complaints included increasing left 
arm and leg weakness, intermittent left facial numbness, 
episodes of headaches and dizziness, blurred vision, and 
shortness of breath.  Examination revealed some decreased 
motor strength on the left and decreased sensation to light 
touch, pinprick, and vibration.  He had a left limp.  The 
physician noted that the veteran complained of multiple 
problems that were not consistent.  It was suggested that the 
veteran might have a component of anxiety that was worsening 
his symptoms, but he refused to see a psychiatrist.  The 
doctor recommended magnetic resonance imaging (MRI) to rule 
out stroke, but the veteran refused due to claustrophobia.  
Based on clinical findings, inconsistent history, and 
noncompliance of the veteran, the doctor discharged the 
veteran from the clinic.    

In December 1992, the veteran was afforded a series of VA 
examinations.  During the neurological examination, the 
veteran reported having normal bowel function, though there 
was not a lot of time between the urge to go and having to 
go.  His leg had been weak and numb since the injury.  There 
were scars on the left buttock and several surgical scars in 
the left lower abdomen.  It was difficult to judge the injury 
to the abdominal muscles because of obesity.  The veteran's 
gait was impaired with a left limp.  Sensory examination 
revealed decreased sensation to pinprick and temperature over 
the lateral thigh and extending to virtually the entire lower 
leg and foot.  The examiner commented that the sensory loss 
distribution did not quite fit any specific nerves in the leg 
or combination thereof, but could conceivably indicate 
dysfunction in the lateral cutaneous nerve, the sciatic 
nerve, and the posterior cutaneous nerve of the thigh.  There 
was some asymmetry of the calf muscles indicative of a small 
amount of left calf atrophy.  Deep tendon reflexes were 
normal, except for absent left ankle jerk.  On motor testing 
on the left, the examiner found indications that the veteran 
was not exerting maximal effort.  The left leg tested 
uniformly as 4/5 when the veteran's effort was requested.  
The examiner explained that the only convincing weakness on 
observation and examination was in the anterior tibial 
muscle, probably 4/5.  The remainder of the muscles in the 
leg was estimated to be 4+/5 strength and function in a 
nearly normal fashion.  The examiner found no need for a 
repeat EMG.  The diagnosis was gunshot wound to the left 
buttock with sciatic nerve injury.  He commented that the 
muscle weakness would appear to be fairly mild based on this 
examination, with some 4/5 weakness in the anterior tibial 
muscle.  He concluded that the examination was hampered by 
failure of complete cooperation by the veteran.  In an 
addendum, the examiner added that the scars on the buttock 
and abdomen were not functionally limiting.  He concluded 
that, although the veteran would clearly be unable to be 
involved with heavy labor, his left leg strength was adequate 
for most day to day activities.  

During the examination of the veteran's scars, the examiner 
noted that presence of a two to three inch scar on the left 
buttock, a linear surgical scar on the abdomen measuring 
about 10 inches, and a scar from the colostomy site.  None of 
the scars showed any inflammation, swelling, abnormal 
vascular supply, or ulceration.  The scars did not have a 
cosmetic effect or physically limit the function of the part 
affected.  The veteran did relate that there was tenderness 
on palpation of the colostomy scar.  

Finally, during the surgical examination, the veteran 
complained of soreness in the area of the old colostomy 
closure.  All scars in the abdominal area were well healed 
and showed no evidence of hernias.  No gross abnormalities 
were palpable on gross abdominal examination.  During the 
surgical examination, the examiner had no suggestions for the 
etiology of the veteran's soreness.  Diagnosis was 
postoperative status, exploratory laparotomy for shell 
fragment wound with colostomy, subsequent colostomy closure, 
resolved, showing no evidence of herniations and no 
abnormalities to palpation, and soreness in old colostomy 
site, etiology undetermined.   

In January 1993, the RO received from the veteran copies of 
medical records used in proceedings before the Social 
Security Administration (SSA).  Records dated from March 1986 
to June 1988 from M. Khalil, M.D., showed treatment for back 
problems.  He complained of low back and left leg pain, with 
occasional left leg numbness and weakness.  Dr. Khalil 
diagnosed the veteran as having S1 radiculopathy secondary to 
herniated lumbar disc at L5-S1 and lumboligamentum muscle 
strain.  The veteran underwent a lumbar laminectomy and 
diskectomy in August 1986.  Thereafter, he continued to 
experience back and left leg symptoms.  Results of an 
electromyograph (EMG), which were compatible with S1 and L5 
left radiculopathy, were interpreted as probably reflective 
of scarring to the nerve root as well as a herniated disc.     

Records dated from February 1988 to July 1989 from Charles L. 
Branch, M.D., revealed that, in May 1987, Dr. Branch 
performed a lumbar laminectomy, radical diskectomy, and 
posterior interbody fusion at L4-5 and L5-S1.  Post-surgery 
notes reflected satisfactory, steady improvement.  In May 
1988, one year after surgery, the veteran still complained of 
pain in the legs.  Dr. Branch found no reason for the pain 
complaints.  He indicated that the veteran could be released 
to light duty, but should avoid stressful activities for one 
year.  Thereafter, progress notes indicated that the veteran 
continued to do very well, with no objective evidence of 
abnormality or neurological signs.  However, he continued to 
voice complaints regarding the left leg and foot.  Dr. Branch 
encouraged the veteran to increase his activities, lose 
weight, and return to productive work activity as soon as 
possible.  

The veteran testified at a personal hearing in July 1993.  He 
stated that his leg went out on him and that he had to sit or 
lay down for about an hour to rest.  He could not work 
because he could not stay in one place for very long.  He had 
tenderness in the area of the colostomy.  He could not move 
his toes or straighten his ankle and leg.  The veteran had 
not worked since incurring a back injury in 1985 while 
performing heavy lifting.  The left leg had gotten weaker 
since the injury.  He could not do much walking, only around 
the house, because he tired easily.  He could stand for 30 to 
35 minutes before having to sit down.  The veteran was unable 
to control his bowel movements.  His toes were numb and he 
could not move them.  He could not straighten the ankle.  At 
the time of the accident, the veteran worked as a laborer.  

Pursuant to the Board's remand, the RO obtained the veteran's 
VA vocational rehabilitation and education folder.  The 
veteran applied for VA vocational rehabilitation in February 
1989.  History provided by the veteran included dropping out 
of school while in the eighth grade.  He worked at different 
labor jobs until he entered the military.  He served as an 
infantryman in service and did not gain any skills relevant 
to civilian employment.  After service, the veteran returned 
to work as a laborer until he hurt his back in March 1985.  
He had not worked since that time.  The folder contained 
medical records regarding the veteran's back surgeries.  A 
July 1989 counseling record included the finding that the 
veteran's service-connected disabilities cause him no 
significant physical or social limitations.  He had been able 
to maintain intense physical work since discharge and had not 
required any treatment.  The veteran was found to have 
significant impairment for employment insofar as he had no 
significant education, training, or work experience that 
would overcome the impairments from the non-service connected 
back injury.  In any event, he was found ineligible for 
benefits as the termination date for entitlement had passed.    

The RO also obtained additional VA outpatient medical 
records.  The records showed continued complaints of leg pain 
and weakness, particularly on the left.  An EMG performed in 
May 1994 showed minimal worsening as compared to the previous 
study dated in November 1990.  

The veteran was afforded additional VA examinations in June 
1996 pursuant to the Board's remand.  During the general 
surgical examination, the veteran related subjective 
complaints including tenderness of the left buttock scar; 
weakness and numbness in the left buttock and thigh; general 
discomfort throughout the left leg, particularly with walking 
to activity, requiring frequent resting and leg stretching or 
straightening; and left foot numbness and an inability to 
elevate the toes.  He indicated that he ate any type of food 
he wanted, but that he filled up rather quickly.  He had 
several bowel movements a day without rectal bleeding.  On 
examination, there was a three-inch scar in the middle of the 
left buttock with a one-half inch indentation into the 
muscle.  It was somewhat tender to deep pressure.  The 
veteran reported that the leg pain began in that area and 
radiated down the leg, generally decreasing in intensity 
toward the foot.  There was a 12-inch midline scar and a six-
inch colostomy scar, both of which were well healed, with no 
herniation or tenderness.  Otherwise, examination of the 
abdomen was essentially normal.  The veteran was unable to 
flex or extend the fourth and fifth toes on the left foot and 
there was no palpable left foot pulse.  The diagnosis was: 1) 
shell fragment wound to the left buttock with a three inch 
scar that was tender on pressure with some damage to muscle 
group XVII with discomfort that extends from the buttocks to 
the left thigh and weakness in the foot; 2) three inch scar 
on the medical aspect of the middle third of the left leg 
with muscle weakness in Muscle Group XI; and 3) shell 
fragment wound to the abdomen with a 12 inch midline scar and 
a six inch left lower quadrant scar with no herniation.  
Although the veteran did not complain of abdominal muscle 
pain or discomfort in moving or bending over, the examiner 
commented that the abdominal scar caused some weakness of 
Muscle Group XIX.  Generally, the examiner concluded that the 
veteran had functional impairment of the left lower extremity 
that precluded him from performing any job that required 
lifting, walking, or any sustained activity.  However, he 
noted that the veteran had been able to do heavy physical 
work following separation from service until the back surgery 
associated with a job-related injury.  He indicated that it 
was difficult to separate the precise increase in disability 
caused by the back injury.  The examiner indicated that it 
would be advantageous to have an orthopedic evaluation to 
separate the effects of the service-connected injury from the 
effects of the back injury.

The report of the neurological examination contained the same 
subjective complaints.  The examiner noted that the veteran 
injured his back in March 1985 and had surgeries for ruptured 
lumbar discs.  Motor strength in the left leg was 4/5 in the 
anterior tibialis and the extensor hallucis longus.  Strength 
was normal in the right leg.  Reflexes were normal, except 
for 1+ left ankle.  Sensory testing revealed some 
inconsistent decreased pin in the left lower leg compared to 
the right.  The veteran walked with a left limp.  The 
diagnosis was:1) left sciatic nerve injury by shrapnel 
injury, with minimal left leg weakness unchanged from 
previous examination; and 2) lumbosacral radiculopathy with 
disc disease.  The examiner commented that it was difficult 
to state how much of the veteran's symptoms were related to 
the initial shrapnel injury versus the lumbar disc disease.     

During the orthopedic examination, the veteran related the 
same subjective complaints, with the additional of some 
numbness in the lateral calf and the inability to dorsiflex 
to left ankle or foot.  On examination, the veteran walked 
with a left limp on the outer side of the foot.  There was 
tenderness in the left buttock scar.  Heel and toe walking 
revealed weak dorsiflexors of the left foot.  The ankle 
reflex was absent on the left.  There was somewhat spotty and 
inconsistent sensory loss over the lateral left thigh, calf, 
and foot.  The examiner found a one-inch difference in left 
calf circumference when compared to the right, indicative or 
significant atrophy of the left calf and an L5 or S1 nerve 
root injury.  The diagnosis was: 1) fragment wound, left 
buttock and left leg, with mild common peroneal nerve 
residuals and status postop sympathectomy for pain in the 
left lower extremity; and 2) non-service connected herniated 
nucleus pulposus at L5-S1, status postop times three, with 
residuals of L5 and S1 nerve root pain and weakness.  The 
examiner explained that the veteran sustained an injury to 
his buttock with some mild lower extremity symptoms and at 
first some intractable pain that was treated with 
sympathectomy.  The treatment was apparently was quite 
successful, because on examination three years later, there 
was no evidence of function deficit in the left lower 
extremity with no areas of anesthesia and no areas of 
significance identified.  In 1985, the veteran had a 
classical lifting back injury.  At the time of the 
examination before the back surgery, the symptoms and 
findings in the left lower extremity were almost identical to 
those found on current examination.  Therefore, the examiner 
concluded that the symptoms and significant findings on 
current examination were primarily secondary to the work-
related low back injury rather than to the original buttock 
and leg wounds.  Finally, the examiner commented that the 
veteran's present disabilities and disorders were not 
sufficient to preclude him from doing light bench-type 
activities or from being retrained in a more sedentary 
activity.  He should not be required to do heavy labor.       

In August 1997, the RO received the veteran's complete SSA 
records.  The records indicated that the veteran was 
considered disabled for SSA disability determination purposes 
as of February 1, 1988, due to degenerative disc disease, 
post fusion L5-S1.  The attached medical records pertained 
solely to the treatment received in conjunction with the 1985 
back injury.  

In a January 1998 rating decision, the RO continued the 
existing disability ratings assigned for each service-
connected disability and continued to deny entitlement to 
TDIU.  The veteran did not appeal any portion of this 
decision.  


Analysis

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for 
any disability or combination of disabilities for which the 
Schedule for Rating Disabilities (Schedule) prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met. Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  
38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age 
may not be a factor in evaluating service-connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, the veteran has the following service-connected 
disabilities: sciatic nerve injury rated as 20 percent 
disabling; shell fragment wound to the left buttock, Muscle 
Group XVII, with retained foreign body, rated as 20 percent 
disabling; peritoneum adhesions rated as 10 percent 
disabling; shell fragment wound to the abdomen, Muscle Group 
XIX, rated as 10 percent disabling; and shell fragment wound 
to the right lower extremity, Muscle Group XI, rated as 10 
percent disabling.  His combined service-connected disability 
rating is 60 percent.  See 38 C.F.R. §§ 4.25 (combined 
ratings table), 4.26 (requiring bilateral factor to be 
applied when there is partial disability of both legs).  
Therefore, the threshold criteria for entitlement to TDIU set 
forth in 38 C.F.R. § 4.16(a) have not been met.  

However, the veteran may still be entitled to consideration 
on an extra-schedular basis.  38 C.F.R. § 4.16(b).  By his 
own report, the veteran has approximately an eighth-grade 
education.  He received no additional education during or 
after his period of active military service.  Both before and 
after service, the veteran was employed solely as a laborer.     

The medical evidence of record shows that the veteran is 
primarily disabled due to the 1985 work-related back injury.  
In fact, he has not been employed since incurring the injury.  
He was awarded SSA disability benefits as a result of the 
injury.  The June 1996 VA orthopedic examiner concluded, 
based on a comprehensive review of the medical evidence of 
record, that the majority of the veteran's symptoms on 
current examination were secondary to the non-service 
connected back injury.  However, the Board emphasizes that 
unemployability must be evaluated only with respect to 
service-connected disabilities.  38 U.S.C.A. §§ 3.341(a), 
4.16; Van Hoose, 4 Vet. App. at 363.  

In any event, VA examiners have opined that the veteran's 
disabilities, both service-connected and non-service 
connected, did not preclude him from employment, though such 
employment would require certain physical restrictions.  In 
fact, private medical records show that the veteran was 
encouraged to return to some type of productive employment 
after his back surgeries.  The service-connected disabilities 
are generally characterized by VA examiners as causing mild 
functional impairment.  Given the medical evidence and 
opinions of record, the Board cannot conclude, even with his 
particular circumstances, that the veteran is rendered 
unemployable by reason of service-connected disabilities.  
Therefore, the Board declines to refer the veteran's case for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 4.16(b).  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to TDIU.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 
4.16.

ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

